The election of Thompson Burrill, Asa T. Newhall, Richard Breed, Parker Mudge, James Hawkes, and Eleazer C. Richardson, members returned from the town of Lynn and the district of Lynnfield, was controverted by Amos Rhodes and others, on the ground that the said town and district did not contain a sufficient number of ratable polls to entitle them to six representatives.2
The consideration of this case was referred to the January session,3 at which time the committee on elections reported4: — .
“ That the only cause stated in the petition against the election of the sitting members is, that the said town and district did not contain twelve hundred and seventy-five ratable polls, the constitutional number required to entitle the said town and district to elect six representatives.
The petitioners, in support of their allegation, insisted, that transient persons, who came into said town and district a few *172days previous to the first day of May last, and let themselves to labor there for a few months, and immediately after their service returned to their homes in other towns and other states, were not ratable polls. But, inasmuch, as the committee are of a different opinion, and as by adding all such cases to the numbered undisputed ratable polls, the result will exceed the constitutional number, the committee report, that Thompson Burrill, Asa T. Newhall, Richard Breed, Parker Mudge, James Hawkes, and Eleazer C. Richardson, were duly elected members, and are entitled to seats in this house.”
The report was agreed to.

 34 J. H. 9.


 Same, 153.


 Same, 377.